TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00443-CV


Jay Sandon Cooper, Appellant

v.

County of Travis; Austin Independent School District; City of Austin; Travis County
Healthcare District; Austin Community College District; and William B. Cochran, 
Court Appointed Receiver/Trustee, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GV-99-009504, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Jay Sandon Cooper has filed a motion for extension of time to file his
appellate brief, informing this Court that he has filed for bankruptcy protection (United States
Bankruptcy Court, E.D. Texas, case number 08-42689).  Accordingly, his appeal is stayed.  See
11 U.S.C. § 362; Tex. R. App. P. 8.2 ("A bankruptcy suspends the appeal and all periods in these
rules from the date when the bankruptcy petition is filed until the appellate court reinstates or severs
the appeal in accordance with federal law.").  During the bankruptcy stay, all deadlines and processes
in this Court are suspended, and upon reinstatement, time lines will begin to run anew from
the date of reinstatement.  See Tex. R. App. P. 8.2.  Thus, we may not and need not rule on
appellant's motion for extension of time, see id.; Continental Casing Corp. v. Samedan Oil Corp.,
751 S.W.2d 499, 501 (Tex. 1988) (state court action during bankruptcy is void), and we abate the
appeal while the bankruptcy stay is in place.  
	Any party may file a motion to reinstate upon the occurrence of an event that would
allow the appeal to proceed.  See Tex. R. App. P. 8.3.  Failure to notify this Court of a lift of the
automatic stay or the conclusion of the bankruptcy proceeding will result in the dismissal of the case
for want of prosecution.  See Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Bankruptcy
Filed:   November 19, 2008